91 F.3d 151
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lin Edward DAVIS, Plaintiff-Appellant,v.UNITED STATES of America;  John Pendleton, aka AssociateWarden Pendleton;  Woods, Officer, Defendants-Appellees.
No. 96-15297.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Lin Edward Davis, a former federal prisoner, appeals pro se the district court's dismissal of his Bivens action alleging that prison officials assaulted him in violation of his eighth amendment rights.  We affirm for the reasons stated in this district court's order filed February 2, 1996.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal